Case 1:21-cr-00207-TNM Document 11 Filed 03/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. . : MAGISTRATE NO. 21-MJ-008
MATTHEW COUNCIL, : VIOLATIONS:
: ©18 U.S.C. § 231(a)(3)
Defendant. : (Civil Disorder)
> «©18 U.S.C. § 111 (a)(1)
:  (Assaulting, Resisting, or Impeding
: Certain Officers)
> «618 U.S.C. § 1752(a)(1)
: (Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)

: (Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(D)

: (Disorderly Conduct in

: a Capitol Building)

: 400U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, MATTHEW COUNCIL,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, an officer from the United States Capitol Police Department, lawfully

engaged in the lawful performance of his official duties incident to and during the commission of
Case 1:21-cr-00207-TNM Document 11 Filed 03/10/21 Page 2 of 3

civil disorder, and the civil disorder obstructed, delayed, and adversely affected the conduct and
performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, MATTHEW COUNCIL,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), that is, an officer from the United States Capitol Department while
such person was engaged in and on account of the performance of official duties, and where the
acts in violation of this section involve physical contact with the victim and the intent to commit
another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, MATTHEW COUNCIL,
did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, without
lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, MATTHEW COUNCIL,
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity

2
Case 1:21-cr-00207-TNM Document 11 Filed 03/10/21 Page 3 of 3

46) a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, MATTHEW COUNCIL,
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT SIX
On or about January 6, 2021, in the District of Columbia, MATTHEW COUNCIL,
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code. Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

ay
oui!) Prcllypr Jere.
Attorney of the United States in
and for the District of Columbia.
